Citation Nr: 0917333	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-31 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for postoperative residuals of a medial meniscectomy of the 
right knee with internal derangement (hereinafter a right 
knee disability).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1993 to June 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision, which denied the 
Veteran's claim for an increased rating in excess of 10 
percent for his right knee disability.  From April 3, 2006, 
to May 31, 2006, the Veteran was assigned a temporary 100 
percent disability rating based upon surgery and post-
surgical convalescence.  As of June 1, 2006, the 10 percent 
disability rating was continued. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individuals relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board believes that there are 
other rating codes that may be "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In an October 1994 rating decision, the RO granted service 
connection for residuals of a meniscus tear of the right knee 
and assigned a 10 percent disability rating.  The RO rated 
the Veteran under Diagnostic Code (DC) 5257.  DC 5257 rates 
impairment based on recurrent subluxation or lateral 
instability of the knee.  A 10 percent rating will be 
assigned with evidence of slight recurrent subluxation or 
lateral instability of a knee.  See 38 C.F.R. § 4.71a, DC 
5257.  

In June 1996, the RO increased the Veteran's disability 
rating from 10 percent to 40 percent disabling.  The RO 
changed the diagnostic code under which the Veteran's 
disability was rated.  The Veteran's right knee disability 
was thereafter evaluated as analogous to nonunion and loose 
motion of the tibia and fibula requiring a brace.  In the 
June 1996 decision, the RO explained that the increase was 
due to the Veteran being wheelchair bound, suffering chronic 
pain, being unable to straighten his leg or bear any weight 
on it.  Under DC 5262, nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a, DC 5262.  

Also included within 38 C.F.R. § 4.71a are multiple 
diagnostic codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), and 
Diagnostic Code 5263 (genu recurvatum).  

Based upon the evidence of record, which includes findings of 
limitation of motion and complaints of instability, the Board 
finds that there may be more appropriate rating codes for 
which to rate the Veteran's service-connected knee disability 
other than DC 5262.  Specifically, the Board points to 
Diagnostic Code 5257, Diagnostic Code 5258, Diagnostic Code 
5260, or Diagnostic Code 5261.  

To this end, the September 2006 Statement of the Case (SOC), 
and all other correspondence sent to the Veteran, only 
provided notice of DC 5257 and not any other applicable laws 
and regulations pertinent to his claim.  See 38 C.F.R. §§ 
19.29(b), 19.31 (the statement of the case is required to 
contain "[a] summary of the applicable laws and regulations 
. . . and a discussion of how such laws and regulations 
affect the determination").  

Under the above circumstances, the Board is of the opinion 
that to proceed with a decision at this time would be 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA has not provided him with proper notice, 
including citation to the applicable laws and regulations, 
regarding what are needed to substantiate his claim.  As the 
Board cannot rectify this procedural deficiency on its own, 
this matter must be remanded for further development.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the Board finds that a VA examination would 
assist the RO in determining the severity and extent of the 
Veteran's disability.  The duty to assist includes, when 
appropriate the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. Ap. 121 (1991).  In addition, where the 
evidence of records does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a)(2006).  The last VA examination report of record 
is dated in May 2005.  The Veteran was scheduled for a VA 
examination in January 2007, and he failed to report.  The 
record, however, does not contain a letter indicating that 
the Veteran was properly notified of the time and place of 
the scheduled VA examination.  As such, the Board finds that 
the Veteran should be given another opportunity to present 
for a VA examination to determine the severity of his 
service-connected right knee disability.  

Furthermore, during the pendency of this appeal, the Court 
issued a decision addressing the preadjudicatory notice 
requirements for an increased compensation claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); see also 38 U.S.C.A. 
§ 5103(a) (West 2002).  The Board notes that the notice in 
the present case was issued prior to the decision in Vazquez-
Flores; therefore, it does not take the form prescribed in 
that case.  As this case is being remanded for other matters, 
the RO now has the opportunity to correct any defects in the 
VCAA notices previously provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran a 
corrective VCAA notice, pursuant to the 
holding in Vazquez-Flores v. Peake, 
that includes notice of the pertinent 
rating criteria codified at 38 C.F.R. § 
4.71a (2008), to include DC 5257 
(recurrent subluxation or lateral 
instability), DC 5258 (dislocated 
cartilage with frequent episodes of 
"locking," pain and effusion into the 
joint), DC 5260 (limitation of 
flexion), and DC 5261(limitation of 
extension), and any other applicable 
diagnostic codes and of the fact that 
his rating will be determined by 
applying the relevant Diagnostic Codes.

2.	The Veteran should again be scheduled 
for a VA examination to assess the 
severity of his right knee disability.  
The RO should ensure that notification 
of this examination is sent to the 
Veteran's last known address.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available to the physician for review 
of the case.  The examiner is to 
provide a detailed review of the 
Veteran's history, current complaints, 
and the severity of the disability.  
The examiner must provide a clear 
explanation for each finding and 
opinion expressed.  

3.	After the above is complete, 
readjudicate the Veteran's claim.  If 
the claim remains denied, the Veteran 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

